PER CURIAM.
Johnson’s petition for a writ of mandamus is denied. It appears the relief he seeks is being supplied by the trial court. A hearing has been set for April 7,1998, and we assume the trial court will soon thereafter rule on Johnson’s motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Thus, there is no necessity for this court to act. See Scarborough v. State, 262 So.2d 674 (Fla.1972); Stupelli v. Dimitrouleas, 616 So.2d 640 (Fla. 4th DCA 1993).
Petition for Writ of Mandamus DENIED.
W. SHARP, PETERSON and ANTOON, JJ., concur.